Citation Nr: 1707613	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for ulcer condition to include duodenal and peptic ulcers.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen a previously denied claim.  

3.  Entitlement to service connection for depression, to include whether new and material evidence has been received to reopen a previously denied claim.  

4.  Entitlement to service connection for herniated disc with degenerative changes cervical spine, to include whether new and material evidence has been received to reopen a previously denied claim.  

5.  Entitlement to service connection for a low back condition.  

6.  Entitlement to service connection for borderline personality disorder.  

7.  Entitlement to service connection for a right shoulder condition.  

8.  Entitlement to service connection for headaches, to include as secondary to residuals of a stroke or a cervical spine condition.  

9.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran limited his appeal to the eight issues identified on the title page (excluding hypertension, which is addressed in the remand section).

Following the last adjudication of the case by the RO in a March 2015 supplemental statement of the case (SSOC), additional pertinent evidence was added to the claims file.  The Veteran's representative, on his behalf, waived initial RO jurisdiction of this evidence in February 2017.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c).

Thereafter, in March 2017, more additional evidence was submitted.  Waiver of RO consideration of this additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

In July 2016, a rating decision denied service connection for a right ankle disability.  Correspondence was received regarding a right ankle disability in September 2016.  Should the Veteran wish to appeal the decision, he should submit a notice of disagreement (NOD) on the standard VA form within one year of notification of the decision.

The reopened issues of service connection for depression, PTSD, and the cervical spine, plus the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The evidence received since an unappealed November 2002 rating decision, which addressed PTSD, depression, and a cervical spine disorder, is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  Because evidence received since a final rating decision was issued in November 2002 is new and material, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Because evidence received since a final rating decision was issued in November 2002 is new and material, the claim of service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Because evidence received since a final rating decision was issued in November 2002 is new and material, the claim of service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran was previously denied service connection for PTSD, depression, and a cervical spine disorder.  He is now requesting that these issues be reopened for consideration on the merits.  

A.  Applicable Law-New and Material Evidence

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104.  Such notice must inform a claimant of the right to initiate an appeal by filing an NOD, plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

If new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

(1) Finality of Prior Claims

In this case, the prior denial of the claims of service connection for PTSD, depression and a cervical spine disorder became final.  

With regard to depression, the Veteran filed a claim of service connection for the disorder in April 1999.  The claim was denied in December 1999 as being not well grounded.  The Veteran filed a further claim in May 2000, which was denied in September 2001 on the basis that the service treatment records (STRs) were negative and there was no showing that the current diagnoses were incurred in or caused by service.  See 38 U.S.C.A. § 5107 note (b)(3) (regarding readjudication of claims denied as not well grounded.)  Next, the Veteran filed a claim in May 2002.  This claim was denied in November 2002.  The Veteran filed a statement in March 2003 expressing his general disagreement with the November 2002 rating decision.  Later in March 2003, the RO sent him a letter asking him to clarify with which issues he was disagreeing.  He did not respond.  

By not responding to the RO's request for clarification, the March 2003 statement is not considered an NOD.  See 38 C.F.R. § 19.26(c)(2).  Consequently, the Veteran is not considered to have appealed the November 2002 decision.  Id.  Thus, the claim became final.  

With regard to PTSD and a cervical spine disorder, the May 2002 claim, which also included depression, was the first claim for PTSD and a cervical spine disorder.  As with depression, the claims were denied in a November 2002 rating decision after which the Veteran filed a March 2003 statement expressing his disagreeing.  Again here, because he did not respond to the RO's March 2003 request for clarification, the March 2003 statement is not be considered an NOD, and the Veteran is not considered to have appealed the November 2002 decision.  See 38 C.F.R. § 19.26(c)(2).   Thus, the claims of service connection for PTSD and a cervical spine disorder also became final.  

Furthermore, no new and material evidence was received prior to expiration of the appeal period, and no further relevant official service department records have been obtained.  Accordingly, the May 2002 claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103

(2) Evidence Previously Considered 

For all three claims, the pertinent evidence associated with the claims file at the time of the November 2002 rating decision consisted of the Veteran's service personnel file, his STRs, and his VA and private medical records.  

As it pertains to depression, the RO found that this evidence was new, but it was not material.  Regarding PTSD, the RO found that that this evidence showed no "confirmed" PTSD diagnosis and there was inadequate evidence to establish a claimed stressor.  With regard to a cervical spine disorder, the RO found that the STRs were negative and there was no diagnosis within one year of service.  

(3) Subsequent Evidence Received

The evidence associated with the claims file since November 2002 includes the Veteran's VA medical records from 1999, further private medical records, a buddy statement, a witness statement (from the Veteran's prior spouse), and the Veteran's own lay statements.  

The Board finds that this evidence is "new" because it was not before the adjudicator in November 2002.  The Board also finds that the new evidence is "material" because it relates to whether a current psychiatric disorder or cervical spine disorder may be the result of injury during service, which is the reason the claims were previously denied.

Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for PTSD, depression, and a cervical spine disorder.  Hence, the appeal to this extent is allowed, and the claims are now subject to review based on the entire evidentiary record.  

ORDER

As new and material evidence has been received to reopen the claim of service connection for PTSD, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for depression, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.


REMAND

The Board has conducted a preliminary review of the issues (including the reopened claims of service connection for depression, PTSD, and the cervical spine), but has found that further evidentiary development is warranted.  

Missing Personnel Records

As an initial matter, there appear to be further service personnel records that remain outstanding.  A post-service hospital admission in May 1994 documents the Veteran's report that he had discipline problems during service, including an Article 15.  The available personnel records currently in the claims file do not contain any documents pertaining to such disciplinary actions.  Thus, those personnel records appear to be outstanding and should be obtained.  

Missing VA Health Records

The currently available VA medical records include multiple administrative notations indicating that certain records could not be viewed as they involved employee health records.  The employee health records are not included in the claims file.  Because they are government records and appear potentially relevant to the appeal, they should be included in the claims file.  The Veteran's written authorization should be obtained if needed.  

In a June 2002 release, the Veteran wrote that he had an upper GI performed by a military doctor at Medical Towers in approximately August 1975.  This date would have been after the Veteran's separation from service in December 1974.  There is no indication that the RO attempted to obtain these records.  Similarly, in an August 2009 release, the Veteran identified treatment in 1975 with a private doctor for his shoulder.  The RO sent an initial request to this doctor in September 2009, which was returned as undeliverable.  A second attempt was not made.  The Veteran, in a September 2010 call, asked the RO to stop attempting to obtain records from four other private providers.  Neither of these two providers (the military doctor in August 1975 and the private doctor in 1975) was included in the Veteran's request.  Thus, it appears that VA's duty to assist in obtaining these non-VA medical records is not exhausted.  

VA Examinations

With regard to the claimed low back, right shoulder, headaches, and cervical spine, the Board also finds that a VA examination is needed.  The Veteran maintains that these conditions are related to an accident during his basic training when he was thrown against a wall by a grenade blast.  The STRs do not document treatment for such injuries, but the Veteran does not maintain that he sought treatment at the time of the accident.  There is also evidence of post-service injuries involving these same joints.  For instance, he reported in October 2000 that he had a back and neck injury resulting from a motor vehicle accident two years prior.  Similarly, in April 2011, he reported migraines as a child, which had recurred since a head injury in 2010 at work.  Despite this conflicting evidence, the evidence currently of record meets the low threshold for obtaining a VA examination as to these issues.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

With regard to the claimed borderline personality disorder, depression, and PTSD, the Board likewise finds that a VA examination is needed.  A private hospital record in April 1994 and an October 2009 VA medical record both document the Veteran's report that he first experienced depression as a child.  More recently, the Veteran has linked his symptoms to various incidents during service, including being made to hit his head against a door for failing to correctly address a drill sergeant and to the grenade accident.  A VA examination is needed to address the complex medical questions raised by this evidence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

SOC

The claim of service connection for hypertension must be remanded for issuance of a statement of the case (SOC).  The claim was also denied in the September 2010 rating decision on appeal.  The Veteran, through his representative, filed an NOD in July 2011.  At present, an SOC has not been issued as to this issue.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of service connection for hypertension.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue. 

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by a military doctor in August 1975 (who conducted a upper GI) and a private doctor in 1975 (treating the shoulder).  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession or obtain them and submit them to VA.

3.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete service personnel record. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to address the claimed low back, right shoulder, headache, and cervical spine disorders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found to involve the low back, right shoulder, headache, and cervical spine.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition, such as headaches, preexist the Veteran's active service, which began in December 1972?  The examiner's attention is directed to an April 2011 VA medical record, which records the Veteran's report of migraines as a child.   

(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any medical professional with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include a grenade accident?  The examiner is particularly asked to address whether the current conditions are of the type that would normally be expected to result from a traumatic injury as described.  
 
If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If not directly related to service on the basis of question (d), is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity beyond the natural progress of the disease) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (f), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

5.  Also arrange for the Veteran to undergo a VA examination to address the claimed borderline personality disorder, depression, and PTSD.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition preexist the Veteran's active service, which began in December 1972?   In answering this question, the examiner's attention is directed to an April 1994 private medical record and an October 2009 VA medical record, which both document the Veteran's report that he first experienced depression as a child

(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any medical professional with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the current manifestation of that same condition.  

(e)  If a personality disorder is diagnosed, was there additional disability superimposed upon that congenital defect during the Veteran's service or lifetime?  If so, is it at least as likely as not (i.e., equally probable) that the superimposed disability was related to any event or injury during the Veteran's service?

(f)  If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based. 

In answering these questions (a) to (f), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

6.  After completing all actions set forth in paragraphs 2-5, plus any further action needed as a consequence of the development completed in paragraphs 2-5 above, readjudicate the remanded claims (not including the issue of service connection for hypertension).  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


